Title: To Benjamin Franklin from James Lovell, 12 October 1779
From: Lovell, James
To: Franklin, Benjamin


To Doctor FranklinOct 12–79
Mr. Gerard having been particularly applied to relative to the Affairs of M. Du Coudray by the Heirs has the original Certificate of which this is the Triple; but Doctr. Franklin will mark out for himself a Line of Conduct referring properly to the Civility due to Mr. Gerard and the Interest of Mr. Du Coudray’s Heirs.
James Lovell
 
Addressed: Mr. Gerard
Endorsed: relating to M. de Coudray
